Exhibit 10.23



 

December 11, 2008

Charles R. Cole
[Home Address]



Re: Your Employment Offer Letter Dated July 7, 1999, as amended April 3, 2001
(the "Employment Letter")

Dear Charley,

The WEC Compensation Committee is modifying the terms of your Employment Letter
as it relates to the Special Deferred Compensation Benefit provided in paragraph
6, as amended via letter on April 3, 2001, to comply with Internal Revenue Code
Section 409A ("Section 409A"). As you may know, Section 409A subjects
non-qualified deferred compensation to various rules, including the time and
form of payment of the compensation. Code Section 409A impacts your Special
Deferred Compensation Benefit. This letter amends Section 6 of your Employment
Letter, as amended, effective as of January 1, 2005, and updates the plan
reference under which your SERP benefits will be provided.

Specifically, paragraph 6 is amended to read as follows:

"6. Special Deferred Compensation Benefit: The Company agrees to create a
special bookkeeping account (the "Account") and to credit the same with Two
Hundred and Fifty Thousand Dollars ($250,000) as of August 1, 1999. This amount
will be adjusted as of December 31, 1999 with a pro rata share of investment
results and annually thereafter as of December 31 of each year with annual
investment results. Investment results will be the same as would have been
credited to the Account had it been invested as a part of the funds of the
Company's tax-qualified defined benefit plan, the Retirement Account Plan. The
current value recorded in the Account will become payable on the first to occur
of any of the following events.

    Your termination of employment for any reason at any time on or after age 60
    (the 'Vesting Date').

    Your termination of employment at any time prior to the Vesting Date because
    of death.

    The Company's termination of your employment at any time prior to the
    Vesting Date without 'Cause.' 'Cause' shall mean any willful and continued
    failure on your part to substantially perform the duties of your job, or any
    willful act of misconduct or dishonest act by you involving the Company.

    
    

    --------------------------------------------------------------------------------

    
    
 a. Notwithstanding any other provisions of this letter, you shall become fully
    vested in the Account should a 'Change in Control' (as defined in the
    Wisconsin Energy Corporation Supplemental Pension Plan ('SPP'), as may be
    amended) occur while you are in the Company's employ (and the occurrence of
    such circumstances shall also be treated as a 'Vesting Date'). If your
    employment terminates (voluntarily or involuntarily) within eighteen (18)
    months after a Change Control, payment of 100% of the Account will be made
    to you in a lump sum.

    

Except as provided in subparagraph (d), payment shall be made in the form
provided under the SPP (including, if any, your last completed and timely filed
payment election under the SPP) less applicable withholding. Payment will be
made to you within ninety (90) days following one of the events described above,
subject to the SPP provision requiring a six-month delay in payment if you are
determined to be a 'specified employee' upon a 'separation from service,' both
within the meaning of Code Section 409A.

Should you voluntarily terminate your employment prior to the Vesting Date or
should the Company terminate your employment for Cause prior to the Vesting
Date, you will forfeit any interest in the Account. Values held in the Account
or which become payable to you from the Account will not be included or taken
into consideration in the calculation of any benefits due you under any other
retirement or welfare benefit plan or program of the Company which bases
benefits in whole or in part on compensation.

The Account will be solely a bookkeeping reserve established by the Company as a
device for determining amounts that may become payable to you and any right to
receive payments under this paragraph will be an unsecured claim against the
general assets of the Company. Any claims for payments under this paragraph will
be subject to same claim procedure rules as apply to the Retirement Account
Plan.

You will have the right to name a beneficiary to receive any benefits that may
become payable under this paragraph on your death, by filing a written notice
with the Company on a form prescribed by it. If you fail to designate a
beneficiary, any unpaid benefits due will be paid to your estate."

In addition, the reference to the Wisconsin Energy Supplemental Executive
Retirement Plan is updated to be the Wisconsin Energy Corporation Supplemental
Pension Plan, effective as of January 1, 2005, as may be amended. This is the
plan under which your SERP Benefits A and B will be provided.

Management reserves the right in its discretion to change or terminate all
current benefit plans or practices and other policies and procedures.



2

--------------------------------------------------------------------------------


 

Please acknowledge your acceptance of the foregoing amendment by signing this
letter and return it to me by December 15, 2008. Once signed by both parties, it
will serve as a binding agreement between us and supersedes the applicable
provisions of your Employment Letter, as amended. You will receive a copy of
this agreement after it is executed by both parties. If you have any questions,
please don't hesitate to call me.

WISCONSIN ENERGY CORPORATION

By: /s/ Gale E. Klappa
Name: Gale Klappa
Title: Chairman and Chief Executive
        Officer
Date signed: 12/30/08

EXECUTIVE

By: /s/ Charles R. Cole
Name: Charles R. Cole
Date signed: 12/22/08




3

--------------------------------------------------------------------------------
